DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on Aug. 18, 2022 is acknowledged.
Claims 11 and 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 2 is objected to because of the following informalities:  the last line of the claim recites “a osciallation…” three different times.  This should be “an osciallation”.  Appropriate correction is required.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soscia et al. (PLoSONE, 2017, cited in IDS filed on Sept. 9, 2021).
	The claims are directed to an in vitro cellular assay which measures an electrical activity of two cell populations that are spaced apart and connected by a neurite.  At least one of the cell populations includes at least one type of neural cell and the two cell populations exhibit different electrical activity properties when measured.  
	Applicants do not define “cell populations”.  The broadest reasonable interpretation of this limitation includes two “populations” of cells that exhibit different electrical activities.  As claim 6 indicates that all the populations of cells can include neural cells, cell populations where both include neural cells are subsumed in this interpretation.  
	Soscia et al. teach in vitro brain on a chip platforms can be useful for drug discovery, disease modeling and evaluating the effects of toxins.  (Abstract) Soscia et al. teach the placement of multiple CNS cell populations to create complex neuronal cultures (Materials and methods).  Soscia et al. teach placing a removable insert to deposit neurons from different brain areas onto discrete regions of a microelectrode array surface, (Figs. 1-3) enabling miniaturization compared to other placement methods.  The insert is removed and cells attach to the substrate and interact, resulting in axon /neurite formation (“connected by neurite”). (Fig. 5). Soscia et al. teach measuring burst firing rate and percentage spikes in burst (“measuring an electrical activity”) of two cell populations (hippocampal cells and cortical neurons) that exhibit different electrical activity properties. (“Electrophysiology recording and processing” “Assessment of co-culture viability and function”; Fig. 6).
	With respect to claim 2, Soscia et al. teach measuring burst firing rate and percentage spikes in burst. (“Electrophysiology recording and processing”; Fig. 6).
	With respect to claim 6, Soscia et al. teach two cell populations that both include neurons.  (“Assessment of co-culture viability and function”; Fig. 6).
	With respect to claim 7, Soscia et al. teach measuring electrical activity using an electrode.  (Abstract, “Microelectrode device fabrication”). 
	Claim Rejections - 35 USC § 102/§ 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under AIA  35 U.S.C. 103 as obvious over Soscia et al. (PLoSONE, 2017, cited in IDS filed on Sept. 9, 2021) in view of Davila et al. (WO 2017/223052 A1, cited in IDS filed on Sept. 17, 2020.  
Soscia et al. does not teach all the cells they use are differentiated from induced pluripotent stem cells.
The limitations of claims 3-5 are product-by-process limitations.  It is unclear what, if any, differences cells that are differentiated from induced pluripotent stem cells would have from cells not differentiated from these stem cells.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g.. In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
As it does not readily appear that the cells used in the assay that are differentiated from induced pluripotent stem cells are different than cells that were not differentiated from induced pluripotent stem cells, it is asserted that Soscia et al. anticipates these claims.  
Even if Soscia et al. does not anticipate these claims, it would have been obvious to substitute the cells taught by Davila et al. as Davila et al. teach methods for in vitro screening of neural function using neural co-cultures that include human pluripotent stem cell-derived neurons and glial cells.  As both Sosica et al. and Davila et al. are directed to devices which enable screening using co-cultured neurons, there would have been a reasonable expectation of success that this substitution would work.  
Claims 8 and 9 are rejected under AIA  35 U.S.C. 103 as obvious over Soscia et al. (PLoSONE, 2017, cited in IDS filed on Sept. 9, 2021) as applied to claims 1, 2, 6 and 7 above and further in view of Davila et al. (WO 2017/223052 A1, cited in IDS filed on Sept. 17, 2020.  
Soscia et al. teach that their brain model is better product for interrogation of chemical agents, but does not add an agent of interest to one of the cell populations or assess the effect of the candidate agent on the cell population.
Davila et al. teaches methods for in vitro screening of neural function, including adding an agent to determine the effects of an agent on neural cells and assessing those effects (Abstract, para. [0080]).
 It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to have modified the assay taught by Soscia et al. to incorporate adding an agent of interest and assessing it (as taught by Davila et al.) because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating this modification would have led to predictable results with a reasonable expectation of success because both references are directed to assay using neural cells and Soscia et al. teaches that this is a specific use contemplated for their assay.  

Claim 10 is rejected under AIA  35 U.S.C. 103 as obvious over Soscia et al. (PLoSONE, 2017, cited in IDS filed on Sept. 9, 2021) as applied to claims 1, 2, 6 and 7 above and further in view of Coleman et al. (U.S. Patent App. No. 2013/0131111).  
Soscia et al. does not teach cutting the neurite.
Coleman et al. teach cut injuries (cutting the neurite) in ganglia explant cultures to determine mechanism of agent action and further elucidating the functional effects of the agent.  (paras. [0091]-[0097]).  
 It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to have modified the assay taught by Soscia et al. to incorporate cutting the neurtie (as taught by Coleman et al.) because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating this modification would have led to predictable results with a reasonable expectation of success because both references are directed to assessing neural cells and employing the cut injury technique in the model taught by Soscia et al. would extend the usefulness of the model to include more information concerning mechanism of action and how the neurite specifically is involved when the agent of interest is added.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA E KNIGHT/Primary Examiner, Art Unit 1631